        Case 2:18-cv-09439-JAK-AS Document 77 Filed 04/24/19 Page 1 of 6 Page ID #:828
ITED STATES DISTRICT COURT
ENTRAL DISTRICT OF CALIFORNIA
     OFFICE OF THE CLERK
i EAST TEMPLE STREET, ROOM 180
.OS ANGELES,CALIFORNIA 90012
                                                                                                            a
     OFFICIAL BUSINESS




                                                         Cam
                                                           ~ Cvl~- C~ ~{~q ~~I!
                                                            p~~'~ (~~~_




                                                                              a,
                                                                  .~ :~1 ,b .n :~7         ~:
                                                                               ~    3      _:

                                                                                           „e       r~~
                                                                       r• p             ~,;..   ~: ~:
N


                                                                         '~             ~P
~a




                                                                         ~~~ a ~ dip :, ''g .
                                                                              v     t '~               ~s


                                                                                             , ~

                     d~_                                                  -~            ~ ,     e
                     _~    `~            ~                                    a, ~~ P~ 5 ~           :~
                                                                  ~.            a       r

                                .~....
                                                                         d          6 ;I i      ~     ,7
                                                                   i     S         S~    ~          ...
Case 2:18-cv-09439-JAK-AS Document 77 Filed 04/24/19 Page 2 of 6 Page ID #:829


Case: 2:18cv09439   Doc: 69




Melba Jean Spencer
11111 Jefferson Boulevard
Culver City, CA 90230
Case 2:18-cv-09439-JAK-AS Document 77 Filed 04/24/19 Page 3 of 6 Page ID #:830


  MIME-Version:l.0 From:cacd_ecfmail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
  Message-Id:<27286180@cacd.uscourts.gov>Subject:Activity in Case 2:18-cv-09439-JAK-AS Melba
  Jean Spencer v. Advance Mortgage Corporation, et al Order on Motion for Extension of Time to File
  Content-Type: text/html

 This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
 RESPOND to this e-mail because the mail box is unattended.
 ***NOTE TO PUBLIC ACCESS USERS***Judicial Conference of the United States policy
 permits attorneys of record and parties in a case (including pro se litigants) to receive one free
 electronic copy of all documents filed electronically, if receipt is required by law or directed by
 the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
 each document during this first viewing. However,if the referenced document is a transcript, the
 free copy and 30 page limit do not apply.

                                UNITED STATES DISTRICT COURT

                             CENTRAL DISTRICT OF CALIFORNIA

  Notice of Electronic Filing
  The following transaction was entered on 3/14/2019 at 4:04 PM PDT and filed on 3/14/2019

   Case Name:              Melba Jean Spencer v. Advance Mortgage Corporation, et al

   Case Number:            2:18-cv-09439-JAK-AS

   Filer:

   Document Number:        69


 Docket Text:
 ORDER RE HEARING ON MOTIONS TO DISMISS(DKTS.[13],[16],[19]) AND REQUEST
 TO FILE UNTIMELY OPPOSITION(DKT.[52]) AND REQUEST TO CONTINUE RULE
 16(B)/26(F) SCHEDULING CONFERENCE(DKT.[59]) by Judge John A. Kronstadt: The
 Court advises the parties that the Motions, noticed for hearing on March 18,2019, have been
 taken UNDER SUBMISSION and off its motion calendar. No appearance is necessary on March
 18,2019. Defendants'joint request(Dkt. 59)to continue the Rule 16(b)/26(f) Scheduling
 Conference that is set for March 18,2019 is GRANTED IN PART.The Scheduling Conference
 is taken OFF CALENDAR.A revised deadline for the submission of a Joint Rule 16(B)/Rule
 26(t) Report will be set in the order ruling on the Motions. Defendants shall promptly provide
 telephonic and email notice to Plaintiff of the information in this Order, and file a corresponding
 proof of service on or before March 15, 2019, at 2:00 p.m.(ake)

 2:18-cv-09439-JAK-AS Notice has been electronically mailed to:
 Julie Ann Choi dmarcus@wedgewood-inc.com,jchoi@wedgewood-inc.com,
 aguisinger@wedgewood-inc.com
 Elaine Yang dmarcus@wedgewood-inc.com, eyang@wedgewood-inc.com
 Jeremy Tsvi Katz jtk@severson.com,ljt@severson.com,jmc@severson.com, spv@severson.com
 Seth Philip Cox dmarcus@wedgewood-inc.com, scox@wedgewood-inc.com
 2:18-cv-09439-JAK-AS Notice has been delivered by First Class U. S. Mail or by other means
 BY THE FILER to
 Melba Jean Spencer
Case 2:18-cv-09439-JAK-AS Document 77 Filed 04/24/19 Page 4 of 6 Page ID #:831


  11111 Jefferson Boulevard
  Culver City CA 90230
Case 2:18-cv-09439-JAK-AS Document 77 Filed 04/24/19 Page 5 of 6 Page ID #:832




    1
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9       CENTRAL DISTRICT OF CALIFORNIA —WESTERN DIVISION
  10 SPENCER,MELBA JEAN, a civilian  Case No. 2:18-cv-09439 JAK(ASx)
     invoking due process,
  11                                 ORDER RE HEARING ON
                 Petitioner,         MOTIONS TO DISMISS
  12                                (DKTS. 13, 16 19) AND
           vs.                       REQUEST T~ FILE
  13                                 UNTIMELY OPPOSITION
     ADVANCE MORTGAGE CORPORATION (DKT.52);
  14 AMCO SERVICE CORPORATION
     OCWEN LOAN SERVICING LLC        REQUEST TO CONTINUE
  15                   S II, LLC
        MCANDRA                      SCHEDUL   BING~CONFERENCE
  16 LAW OFFICE OF SAM CHANDRA,APC  (DKT.59)
     WESTERN PROGRESSIVE,LLC
  17 OLIVIA REYES
     DOES 1 through 10,
  18
                 Respondents.
  19
  20
  21
  22
  23
  24
  25~
  26
  27
  28
Case 2:18-cv-09439-JAK-AS Document 77 Filed 04/24/19 Page 6 of 6 Page ID #:833




    1        The Court has considered the matters raised with respect to the Motions to
    2 Dismiss(Dkts. 13, 16, 19) and the Request to File an Untimely Opposition (Dkt. 52)
    3 and has concluded that pursuant to Local Rule 7-15, the matter can be decided
    4 without oral argument. The Court advises the parties that the Motions, noticed for
    5 hearing on March 18, 2019, have been taken. UNDER SUBMISSION and off its
   6 motion calendar. No appearance is necessary on March 18, 2019.
    7        Defendants'joint request(Dkt. 59)to continue the Rule 16(b)/26(fj
    8 Scheduling Conference that is set for March 18, 2019 is GRANTED IN PART.
   9 The Scheduling Conference is taken OFF CALENDAR. A revised deadline for the
   10 submission of a Joint Rule 16(B)/Rule 26(~ Report will be set in the order ruling on
   1 1 the Motions.
   12        Defendants shall promptly provide telephonic and email notice to Plaintiff of
   13 the information in this Order, and file a corresponding proof of service on or before
   14 March 15, 2019, at 2:00 p.m.
   15'       IT IS SO ORDERED.
   16
  17 ~ Dated: March 14, 2019
  18                                         JOHN A. KRONSTADT
                                             UNITED STATES DISTRICT JUDGE
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
